Citation Nr: 1817735	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-12 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for degenerative disc disease of the cervical spine.

3. Entitlement to service connection for left lumbar sciatica, to include as secondary to degenerative disc disease of the lumbar spine.
	
4. Entitlement to service connection for left upper extremity paresthesia, to include as secondary to degenerative disc disease of the cervical spine.
	
5. Entitlement to service connection for bilateral hearing loss. 
	
6. Entitlement to service connection for ischemic heart disease. 

7. Entitlement to service connection for hypertension.
	 
8. Entitlement to service connection for basal cell carcinoma.

9. Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1968 to February 1970, to include service in the Republic of Vietnam

Unfortunately, the Veteran passed away during the appeal period.  His wife was accepted as the substitute party.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative evidence of record does not demonstrate that the Veteran's low back disability is related to active duty service, nor was a low back disability manifested to a compensable degree within a year of service, and symptoms have not been continuously present since service. 

2. The probative evidence of record does not demonstrate that the Veteran's left lumbar sciatica is etiologically related to any aspect of service.

3. The probative evidence of record does not demonstrate that the Veteran's cervical spine disability is related to active duty service, nor was a cervical spine disability manifested to a compensable degree within a year of service, and symptoms have not been continuously present since service. 

4. The probative evidence of record does not demonstrate that the Veteran's left upper extremity paresthesia is etiologically related to any aspect of service.

5. The Veteran is shown to have a current diagnosis of ischemic heart disease.

6. The most probative evidence of record demonstrates that the Veteran's bilateral hearing loss is related to his service.

7. The evidence does not demonstrate that it is at least as likely as not that the Veteran's basal cell carcinoma is etiologically related to service.

8. The Veteran's PTSD has been manifested by mild recent memory loss, sleep problems, and periodic hypervigilance.  The preponderance of the evidence does not reflect occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2. The criteria for entitlement to service connection for left lumbar sciatica have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

3. The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

4. The criteria for entitlement to service connection for left upper extremity paresthesia have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

5. The criteria for establishing service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.307, 3.309 (2017).

6. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

7. The criteria for service connection for basal cell carcinoma have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).

8. The criteria for an evaluation in excess of 30 percent for PTSD have not been shown.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in connection with his hearing loss claim, his claim for service connection for ischemic heart disease, his PTSD claim, and his spine-related claims.  The Board finds these examinations adequate, because they have included a thorough review of the medical file, including the lay statements of record, and because they are supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Unfortunately, the Veteran passed away in January 2014, and, as such, further in-person examination is not possible.  In light of the foregoing, the Board finds that VA has provided the appellant with every opportunity to submit evidence and arguments in support of the appeal.  The appellant has not identified any outstanding evidence that needs to be obtained.

Entitlement to service connection for degenerative disc disease of the lumbar spine, and to service connection for left lumbar sciatica, to include as secondary to degenerative disc disease of the lumbar spine

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The record reflects a diagnosis of degenerative disc disease of the lumbar spine during the appeal period.  The Veteran has averred that he suffered a fall in service which resulted in injury to his lower back, upper back, and neck, and that this injury is the proximate cause of his current low back symptoms.  

The Board observes that the service treatment records are silent for complaints related to any such injury, or for back pain of any kind, and there is no evidence treatment was sought or received in the year following separation, or for many years thereafter.  

The Veteran was afforded a VA examination to explore the etiology of his low back disorder in December 2011, where the degenerative disc disease diagnosis was furnished.  However, the examiner opined the disorder was etiologically unrelated to service, noting the lack of documentation of any injury or treatment in service or in its immediate wake, adding the first documented report of back problems appears in the record approximately 30 years following separation.  There being no documented medical evidence whatever of chronicity with the Veteran's low back condition, the examiner found no basis for an etiological relationship to service.  A February 2012 addendum opinion added that although the Veteran's induction examination reveals a diagnosis of kyphosis, that condition is not understood to cause or relate etiologically to degenerative disc disease.

The Board agrees.  No treating or examining provider has linked the Veteran's current low back symptomatology to any aspect of service, and treatment records do not show that the Veteran has related to treating providers that he believes such a link to exist.  

With regard to the claim for service connection for sciatica, the Veteran's contention has been that sciatica is secondary to his degenerative disc disease.  Moreover, testing conducted at the December 2011 VA examination revealed no radicular symptoms, with normal reflex and sensory examinations.  

The Board certainly acknowledges that the Veteran is competent to describe symptoms that he himself is able to perceive through the use of the senses, and has considered these lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the record does not contain any diagnosis of a back disorder during or immediately after the Veteran's period of active duty service.  Additionally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of degenerative disc disease or sciatica.  See Barr, 21 Vet. App. 303, 307 (2007).  As such, the Board affords greater probative weight to the above-detailed VA examiner's opinion than to the lay statements of record with respect to the etiology of any low back disorder.  

Accordingly, the Board finds that service connection for a low back disability or for left lumbar sciatica is not warranted in this case.  The VA examiner found that the Veteran's low back problems were less likely than not etiologically related to service, and supported that finding with a convincing rationale.  There is insufficient medical or other competent evidence to the contrary.  Consequently, the weight of the evidence is against the claim.   See Gilbert, 1 Vet. App. 49 (1990).  As the weight of the evidence is against the current claim, service connection for a low back disability and left lumbar sciatica must be denied.  38 C.F.R. § 3.102.

Entitlement to service connection for degenerative disc disease of the cervical spine, and to service connection for left upper extremity paresthesia, to include as secondary to degenerative disc disease of the cervical spine

The Veteran claims that his upper back and neck were injured in an in-service accident.  As noted above, there is no documentation in the service records of any such accident or treatment received therefor, and the evidence is silent as to any treatment sought or received for a neck or upper back problem in the year following separation or for many years thereafter.  The Veteran has noted a long history of cervicothoracic pain and left upper extremity paresthesia, claiming that the left upper extremity symptoms are directly related to the cervical spine disorder.  See, e.g., August 2010 private consultation notes with P.Y.  

At his December 2011 VA examination, the Veteran was diagnosed with degenerative disc disease of the cervical spine, but the examiner opined the disorder was etiologically unrelated to service, again noting the lack of complaint or treatment for approximately three decades following separation.  In his February 2012 addendum, the examiner added that no radicular symptoms were noted in any extremity, with entirely normal reflex and sensory examinations.  

Again, the Board agrees.  The record lacks any assessment by a treating or examining provider linking the Veteran's cervical spine symptomatology to any aspect of service, and testing conducted at the February 2012 VA examination failed to demonstrate the presence of any neurological problems.  

While the Board has considered with sympathy the Veteran's lay statements, it cannot afford them greater probative weight than the reasoned expert medical opinion of the VA examiner in this case.  Accordingly, the Board finds that service connection for a cervical spine disability or for left upper extremity paresthesia related thereto are not warranted in this case.  The VA examiner found that the Veteran's cervical spine problems were less likely than not etiologically related to service, and supported that finding with a convincing rationale.  There is insufficient medical or other competent evidence to the contrary.  Consequently, the weight of the evidence is against the claim.   See Gilbert, 1 Vet. App. 49 (1990).  As the weight of the evidence is against the current claim, service connection for a cervical spine disability and left upper extremity paresthesia must be denied.  38 C.F.R. § 3.102.

Entitlement to service connection for bilateral hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records reflect that his hearing was normal in service, both at entrance and separation.  However, February 1970 separation examination notes reflect a slight degree of hearing loss over the course of the Veteran's two years of service.  

The Veteran worked as a military police office and information specialist, with service in the Republic of Vietnam.  He has stated that while in service, he was exposed to the sound of mortar fire, rockets and gunfire, including during his service in Vietnam.  Based on the service personnel records, the Board finds these statements credible and consistent with his service.  38 U.S.C. § 1154(a).

The Veteran also carries a current diagnosis of bilateral hearing loss, confirmed at his January 2012 VA examination.  Although that examiner concluded that the diagnosed hearing loss was unrelated to service, based on the lack of demonstrated hearing loss during service or at the Veteran's separation examination, the Board finds that conclusion problematic.  As noted above, a degree of hearing loss over the course of service was shown at separation, and, as noted above, the Veteran is found credible with respect to in-service noise exposure.  As such, the Board finds the VA examiner's opinion wanting.  

Moreover, the record is bare of a convincing alternative provenance for the Veteran's demonstrated hearing loss.  Hence, the preponderance of the evidence supports the notion that the Veteran's hearing loss relates to in-service hazardous noise exposure.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1. Vet. App. 49 (1991).

Entitlement to service connection for ischemic heart disease

VA regulations provide that for a Veteran who has been exposed to an herbicide agent during military service, service connection for ischemic heart disease will be presumed.  See 38 C.F.R. § 3.309(e) (2017).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2017).

Herbicide agent exposure is presumed in the Veteran's case based on his service in the Republic of Vietnam.  Hence, the question of entitlement to service connection turns on whether a diagnosis of ischemic heart disease was appropriate during the appeal period.  

The Veteran's medical records during the current appeal period do not explicitly characterize his heart disease as ischemic heart disease.  Further, a January 2011 VA examination failed to reveal the presence of ischemic heart disease, the examiner indicating the examination and medical records she reviewed provided no basis for such a diagnosis.  

However, critically, based on the Veteran's January 2014 death certificate which lists pericardial tamponade and aortic dissection among the Veteran's causes of death, the Veteran's surviving spouse was awarded Dependency and Indemnity Compensation for the cause of the Veteran's death, which award specifically contemplates ischemic heart disease as an identified causative factor in the Veteran's death.  Given this, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence preponderances in favor of finding ischemic heart disease was indeed present during the current appeal period, and, as such, service connection for ischemic heart disease is warranted on a presumptive basis.  See 38 C.F.R. §§3.102, 3.307, 3.309.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to service connection for basal cell carcinoma

The Veteran contended that his skin cancer is related to active duty service, to include as secondary to Agent Orange exposure, which exposure is conceded, as explained above.  There is no evidence that basal cell carcinoma manifested in service or within a year of separation.  It is unclear when the initial diagnosis was furnished; however, July 2012 private treatment records indicate the disease was treated and resolved, with no evidence of recurrence during the appeal period.  

Subsequent treatment records are likewise silent as to any recurrence of the illness, and basal cell carcinoma was not listed as a causative or contributory factor on the Veteran's January 2014 death certificate.  The record is bare of any treating or examining source's opinion establishing a nexus between basal cell carcinoma and any aspect of the Veteran's military service, and basal cell carcinoma is not listed among those conditions presumed to be attributable to Agent Orange exposure.  Further, no provider or examining source in this case has indicated that the Veteran's basal cell carcinoma is in any way related to Agent Orange exposure.  

While the Board has considered with sympathy the Veteran's and his wife's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his cancer in this case.  While the Veteran and his wife are competent to report his experiences and symptoms since service, neither is competent to provide a nexus opinion regarding the nature and etiology of his basal cell carcinoma.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, the question of etiology is limited to the purview of someone with medical knowledge and training.

In sum, the evidence does not show that it is at least as likely as not that basal cell carcinoma is related to active service.  As the preponderance of the evidence is against the claim, service connection for non-Hodgkin lymphoma must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a rating in excess of 30 percent for PTSD

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  He is currently in receipt of a 30 percent rating.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In making all determinations, the Board must fully consider the lay assertions of
record.  A layperson is competent to report on the frequency and severity of his
current symptomatology that is observable to the senses.  See Layno v Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

Having reviewed all the evidence of record, the Board finds that it does not support a finding of occupational and social impairment with reduced reliability and productivity as contemplated by the criteria for a 50 percent rating.

First, the record does not indicate the Veteran sought or received mental health treatment during the appeal period.  May 2011 VA treatment records reflect a negative depression screen; the Veteran replied in the negative to questions including "are you feeling down?" and "have you lost pleasure in doing things?"  The Veteran was assessed a GAF rating of 65, indicative of only mild symptoms and adaptive difficulties.  The Board also notes, however, that lower GAF rating of 47 was also assessed, indicative of considerably more limiting symptoms, based on reported depression, insomnia, anger, anxiety, and short term memory loss.

The Veteran was afforded a VA PTSD examination the same month, where he acknowledged good family relationships, and a range of hobbies including fishing, shooting, and building remote-controlled planes.  He also noted he performed chores at home and often went for walks.  The Veteran admitted he had no history of suicidality and no history of violence.  The examiner noted him to be cooperative and friendly, albeit tense with a constricted affect.  He was oriented to person, place, and time, with unremarkable thought processes.  He was, however, noted to be "teary-eyed," and unable to perform serial 7s or spell words, with a degree of preoccupation with a narrow range of topics, and periodic "checking" behavior.  Nevertheless, the Veteran denied hallucinations, delusions, inappropriate behavior, and panic attacks.  His impulse control was noted to be good, as was his personal hygiene.  The examiner indicated the Veteran faced no problems with activities of daily living, and noted his successful work history.  Despite mild recent memory impairment and sleep problems, the examiner opined the Veteran's symptoms were not severe enough to interfere with occupational or social functioning.  

August 2011 VA treatment records characterize the Veteran as "alert," "pleasant," and "oriented," with "[n]o evidence of psychosis." 

The record is otherwise bare of medical evidence concerning the Veteran's PTSD.  In reviewing the above-summarized evidence, the Board does not find it warranted to assign an increased disability rating for PTSD.  The Veteran did not demonstrate flattened aspect, or circumstantial, circumlocutory, or stereotyped speech.  There is no evidence of regular panic attacks, or of problems understanding commands.  There is evidence only of mild impairment of recent memory, with normal remote and immediate memory, and no evidence of impaired judgment or inappropriate behavior.  There is likewise no evidence of problems with abstract thinking or problems of motivation.  Hence, even in light of the isolated GAF rating of 47, the disability picture presented by the Veteran's PTSD symptoms does not more closely approximate the criteria contemplated for a 50 percent rating. 

Moreover, the record does not indicate occupational and social impairment with deficiencies in most areas.  For instance, the Veteran has never been noted to experience suicidal ideation, obsessional rituals, illogical speech or thought, panic attacks or debilitating depressive episodes, spatial disorientation, or neglect of personal appearance or hygiene.  He has maintained effective relationships.  The record reveals no violent outbursts.  His personal hygiene and grooming have been noted to be normal.  His symptoms do not equate in severity, frequency, or duration to occupational and social impairment with deficiencies in most areas, as required for a 70 percent rating.  As such, the Board finds the Veteran's symptoms do not rise to the level contemplated in the criteria for a 70 percent disability rating.

Finally, there is no indication of total occupational and social impairment as contemplated by the criteria for a 100 percent rating.  The Veteran is not beset by gross impairment in thought processes, nor by delusions or hallucinations.  There is no indication he has engaged in grossly inappropriate behavior, there is no objective evidence of severe cognitive defects.  Accordingly, the Board does not find that the criteria for a 100 percent rating are satisfied in this case.

In sum, the Veteran's symptomatology, as captured by the medical record covering the period at issue, does not approximate that contemplated in the criteria for a 50, 70, or 100 percent disability rating.  Accordingly, a rating in excess of 30 percent for PTSD is not warranted for any portion of the appeal period.


ORDER

Entitlement to service connection for lumbar degenerative disc disease is denied.

Entitlement to service connection for left lumbar sciatica is denied.

Entitlement to service connection for cervical degenerative disc disease is denied

Entitlement to service connection for left upper extremity paresthesia is denied.

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for basal cell carcinoma is denied.

Entitlement to a rating in excess of 30 percent for PTSD is denied.


REMAND

With respect to the claim for service connection for hypertension, additional development is needed before the issue can be finally adjudicated.  

The Veteran and his surviving spouse have contended that his hypertension is a secondary manifestation of his ischemic heart disease, and/or that it has been aggravated by the disease.  The Veteran's medical records do not establish an explicit connection between hypertension and ischemic heart disease, and the record is at present bare of a medical assessment of the contention of secondary service connection.  

As such, the matter must be remanded and the medical file referred to a VA medical examiner to explore the etiology of the Veteran's hypertension, and to opine specifically on the theory that the condition has been caused and/or aggravated by the Veteran's ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

1. Give the appellant an opportunity to identify any outstanding pertinent treatment records, VA or private, related to hypertension, that have not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the appellant provides the appropriate authorization.

2. After the above development has been completed, forward the claims file to a VA medical examiner to determine the nature and etiology of the Veteran's diagnosed hypertension.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

In considering any lay statements of record, the examiner should note that the Veteran is competent to attest to matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is related to military service, to include any symptomatology therein.

If direct service connection is not shown, the examiner should opine as to whether it is at least as likely as not that the disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected ischemic heart disease, as has been claimed.

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


